         Case 1:07-cv-12325-DPW Document 299 Filed 03/26/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                                      )
KATHEENA NEVIA SONEEYA, f/k/a                         )
Kenneth Hunt,                                         )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )       Civil Action No. 07-12325-DPW
                                                      )
THOMAS A. TURCO III, in his official                  )
capacity as Commissioner of the                       )
Massachusetts Department of Correction,               )
                                                      )
                       Defendant.                     )
                                                      )


DEFENDANT’S OPPOSITION TO PLAINTIFF’S RENEWED MOTION TO COMPEL
COMPLIANCE WITH THE COURT’S MARCH 29, 2012 PERMANENT INJUNCTION
          AND MAY 12, 2014 ORDER, AND MOTION TO STRIKE

       Defendant, through counsel, opposes plaintiff’s Renewed Motion to Compel Compliance

with the Court’s March 29, 2012 Permanent Injunction and May 12, 2014 Order, and moves to

have the Motion stricken, pursuant to Fed. R. Civ. P., Rule 12(f). (Dckt. #286). As grounds

thereof, defendant states that plaintiff’s purpose in filing the “renewed” motion so close to trial is

unclear. Either plaintiff is reiterating her previous motion, filed on November 2, 2017, which

would be redundant and unnecessary, or plaintiff is now seeking new relief from this Court in the

form of requesting that the Court order plaintiff either be given gender confirming surgery or be

transferred to MCI-Framingham for one year, which request, filed on the eve of trial, is untimely

and highly prejudicial to defendants.

       The only issue before this court is whether defendant has complied with the Court’s

March 29, 2012 Permanent Injunction and the Court’s May 12, 2014 Order. Neither the 2012

Permanent Injunction, nor the May 12, 2014 Order, require defendant to provide plaintiff with
        Case 1:07-cv-12325-DPW Document 299 Filed 03/26/19 Page 2 of 2




gender confirming surgery or to have her transferred to MCI-Framingham. A bench trial in this

matter is scheduled to begin in less than two (2) weeks. Requesting the Court to now order

either remedy falls well outside of the scope of plaintiff’s original Motion to Compel and should

be denied. Furthermore, Rule 12(f) of the Federal Rules of Civil Procedure states that the court

may strike from a pleading an insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter. Fed. R. Civ. P., Rule 12(f). Because plaintiff’s Motion is, at best, redundant,

it should be stricken. Otherwise, it should be denied as seeking new relief on the eve of trial,

which is untimely and highly prejudicial to defendant.

       WHEREFORE, defendant requests that plaintiff’s Motion be stricken as redundant

pursuant to Fed. R. Civ. P., Rule 12(f), or denied as untimely and highly prejudicial to defendant.


                                                      Respectfully submitted,

                                                      /s/ Jennifer M. Staples__________
Date: March 26, 2019                                  Jennifer M. Staples, BBO #631399
                                                      Samuel Miller, BBO # 687587
                                                      Department of Correction
                                                      Legal Division
                                                      70 Franklin Street, Suite 600
                                                      Boston, MA 02110-1300
                                                      (617) 727-3300 ext. 1144
                                                      Jennifer.Staples@DOC.State.MA.us




                                 CERTIFICATE OF SERVICE

       I hereby certify that I did serve the above document upon counsel for Plaintiff through
the Court’s electronic filing system (ECF).


Dated: March 26, 2019                                 /s/Jennifer M. Staples
                                                      Jennifer M. Staples, BBO # 631399



                                                 2
